Title: To Thomas Jefferson from Tobias Watkins, 16 September 1820
From: Watkins, Tobias
To: Jefferson, Thomas

Sir,  Baltimore 16th Septr 1820The trustees of Baltimore College have received an application for the place of Principal to that institution, from Mr. L. H. Girardin of Virginia, who has referred us, among other distinguished personages, to you, as being acquainted with his character and pretensions.As I have been the channel of Mr. Girardin’s application to the Board of Trustees, they have requested me to solicit from you, such information concerning him, as it may be in your power to give. An anxious desire to resuscitate our long dormant College, could alone have induced the Board or myself, to take the liberty of troubling you on this occasion. Your favourable report of Mr. G. will ensure his immediate election.With sentiments of unfeigned respect and veneration I have the honor to be Sir Yr. Obt He SvtT. Watkins.